Ilslev, J.
The appellee moves to have the appeal in this case dismissed, because the amount in dispute is less than three hundred dollars, being only two hundred and thirty-five dollars and thirty-five cents, with legal interest, from the Jth August, 1863.
The case is not an appealable one; and the fact that it was consolidated with another suit, in which another party figures as plaintiff, cannot confer jurisdiction on this Court:
It is therefore ordered, adjudged and decreed, that the appeal in this case be dismissed, at the costs of the appellant.